DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	In Claim 1, line 19
		“in the event” should be changed to: -- in an event --
2.	In Claim 2, line 7
		“in the event” should be changed to: -- in an event --
3.	In Claim 15, line 5
		“in the event” should be changed to: -- in an event --


Response to Amendment
Claims 1-2, 4-8, 10-16 & 18-20 have been fully considered and are persuasive.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 

Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-2, 4-8, 10-16 & 18-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed December 27, 2021. Claims 1-2, 4-8, 10-16 & 18-20 are now considered to be allowable subject matter. Claims 3, 9 & 17 have been cancelled.


Allowable Subject Matter
1.	Claims 1-2, 4-8, 10-16 & 18-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-2, 4-8, 10-16 & 18-20 uniquely identify the distinct features of acoustic signatures for voice-enabled computer systems.
The closest prior art made of record is Mokady et al. (US 10,887,764 B1).
The cited reference (Mokady) teaches techniques for enabling a system to verify that contact data are to be added to a user account are described. A system receives message data. The 
The cited reference fails to disclose wherein obtaining a nonce; operating the speaker to produce an acoustic signature based on the nonce, wherein operating the speaker to produce the acoustic signature based on the nonce includes: using the nonce to define a frequency-hopping pattern and a modulation sequence for the acoustic signature: and generating sound at the speaker based on the frequency-hopping pattern and the modulation sequence; and while producing the acoustic signature, operating the microphone to record an audio recording that includes the acoustic signature and a speech input. As a result and for these reasons, Examiner indicates Claims 1-2, 4-8, 10-16 & 18-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677